Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference, in the following registration statements: 1. Registration Statement (Form S-8 Nos. 333-172019) pertaining to the 2011 Ashland Inc. Incentive Plan, 2. Registration Statements (Forms S-8 Nos. 333-54766-99 and 333-127348) pertaining to the Amended and Restated Ashland Inc. Incentive Plan, 3. Registration Statement (Form S-8 No. 333-131792) pertaining to the 2006 Ashland Inc. Incentive Plan, 4. Registration Statement (Form S-8 No. 33-62091-99) pertaining to the Ashland Inc. Deferred Compensation Plan, 5. Registration Statement (Form S-8 No. 33-52125-99) pertaining to the Ashland Inc. Deferred Compensation Plan for Non-Employee Directors, 6. Registration Statement (Form S-8 No. 333-122269-99) pertaining to the Ashland Inc. Deferred Compensation Plan for Employees (2005), 7. Registration Statement (Form S-8 No. 333-122270-99) pertaining to the Ashland Inc. Deferred Compensation Plan for Non-Employee Directors (2005), 8. Registration Statements (Forms S-8 Nos. 33-32612-99 and 333-157040) pertaining to the Ashland Inc. Employee Savings Plan, 9. Registration Statement (Form S-8 No. 33-49907-99) pertaining to the Ashland Inc. Leveraged Employee Stock Ownership Plan, Registration Statement (Form S-8 No. 333-155386) pertaining to the Hercules Incorporated Amended and Restated Long Term Incentive Compensation Plan and the Hercules Incorporated Omnibus Equity Compensation Plan for Non-Employee Directors, and Registration Statement (Form S-8 No. 333-155396) pertaining to the Amended and Restated Ashland Inc. Union Employee Savings Plan; of our report dated March 25, 2011, with respect to the consolidated financial statements of ISP Chemco LLC, included in this Current Report on Form 8-K/A of Ashland Inc. /s/ Ernst&Young LLP New York, New York October 28, 2011
